Citation Nr: 0812979	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  95-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a blood disorder as 
secondary to exposure to ionizing radiation.

2. Entitlement to service connection for a kidney condition 
as secondary to exposure to ionizing radiation.

3. Entitlement to service connection for a skin condition as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had active service from August 1948 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for a 
blood disorder, a kidney condition and a skin condition as 
secondary to exposure to ionizing radiation.  The Board 
remanded these claims in August 1997 for additional 
development.  In December 1999, the Board denied the claims 
as "not well grounded."

The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a "well grounded claim" and redefined the 
obligations of VA with respect to the duty to assist and 
provide notice.  These changes were made applicable to the 
claims on appeal. VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  In December 2000, the 
Court granted the Secretary's unopposed motion to remand this 
case for consideration of the VCAA.

In August 2001, the Board denied the claims on the merits, 
and the veteran appealed this decision to the CAVC.  In 
September 2002, the CAVC granted the parties' Joint Motion 
for Remand and vacated the Board's decision for further 
development.  The case was before the Board again in July 
2003, when it was remanded for the RO to conduct additional 
development.  

The Board issued a decision in April 2006, which again denied 
the veteran's claims for service connection.  In November 
2007, the CAVC granted the parties' Joint Motion for Remand 
and vacated the Board's decision for further development.

In a letter dated in November 1998, the appellant raised the 
issues of entitlement to service connection for blindness, a 
gastrointestinal disorder and breathing problems as secondary 
to his in-service exposure to ionizing radiation.  The Board 
has previously referred these issues to the RO for 
appropriate action, but no action has been taken.  The claims 
are again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since the case requires remand for other 
reasons, notice that meets the requirements of 
Dingess/Hartman should be provided on remand.

The November 2007 Court remand indicates that the prior VA 
examinations and medical opinions obtained are inadequate.  
The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for all of the issues indicated above.  

2.  The veteran should be accorded the 
appropriate examination for skin disorders 
by a dermatologist or a physician with 
specialized knowledge about radiation 
exposure (see p. 5 of the Joint Motion for 
Remand).  The examiner should specifically 
state for the examination report what 
their qualifications are.  The report of 
examination should include a detailed 
account of all manifestations of skin 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to:

Indicate specific diagnoses for all 
skin disorders found to be present.  

Offer an opinion, if possible, as to 
the etiology of each skin disorder 
found to be present.  Specifically, 
indicate whether it is at least as 
likely as not (50%) that any skin 
disorder diagnosed is related to, or 
caused, by exposure to ionizing 
radiation during active service from 
August 1948 to September 1952?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The veteran should be accorded the 
appropriate examination for kidney and 
genitourinary disorders by a qualified 
physician.  The report of examination 
should include a detailed account of all 
manifestations of kidney and genitourinary 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to:

Indicate specific diagnoses for all 
kidney and genitourinary disorders 
found to be present.  

Offer an opinion, if possible, as to 
the etiology of each kidney and 
genitourinary disorder found to be 
present.  Specifically, indicate 
whether it is at least as likely as 
not (50%) that any disorder diagnosed 
is related to, or caused by, exposure 
to ionizing radiation during active 
service from August 1948 to September 
1952?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded the 
appropriate examination for "blood" 
disorders by a qualified physician.  The 
report of examination should include a 
detailed account of all manifestations of 
blood disorders and abnormalities found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to:

Indicate specific diagnoses for all 
"blood" disorders found to be 
present.  

Indicate if the veteran has a 
diagnosis of leukemia, which he 
claims to have.  

Indicate if the veteran has abnormal 
laboratory test results from blood 
tests and state whether any 
abnormalities found are diagnoses of 
a medical disorder, or merely 
laboratory findings.  

Offer an opinion, if possible, as to 
the etiology of each "blood" 
disorder found to be present.  
Specifically indicate whether it is 
at least as likely as not (50%) that 
any "blood" disorder diagnosed is 
related to or caused by exposure to 
ionizing radiation during active 
service from August 1948 to September 
1952?

Offer an opinion, if possible, as to 
the etiology of the veteran's 
diabetes mellitus and hypertension.  
Specifically indicate whether it is 
at least as likely as not (50%) that 
the veteran's diabetes mellitus 
and/or hypertension are related to or 
caused by exposure to ionizing 
radiation during active service from 
August 1948 to September 1952?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

6. After the development requested 
above has been completed, the RO should 
again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

